Citation Nr: 1047952	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
Thereafter, the Veteran's file was transferred to the RO in 
Seattle, Washington, and further, to the RO in Louisville, 
Kentucky.  

In a January 2009 rating decision, the RO increased the rating 
for the Veteran's PTSD to 30 percent, effective March 29, 2007.  
In addition, in a January 2010 rating decision, the RO increased 
the rating for the Veteran's PTSD to 50 percent, effective March 
29, 2007.  However, as those grants did not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From March 29, 2007 until July 9, 2009, the Veteran's PTSD 
was productive of symptoms fully contemplated by the diagnostic 
criteria for a 50 percent evaluation; specifically, there was no 
evidence of suicidal ideation or of a severe disability picture 
in terms of occupational and social functioning.

2.  Evidence dated from July 9, 2009 indicates a more severe PTSD 
disability picture, with symptoms notably including suicidal 
ideation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met for the period from March 29, 
2007 until July 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010). 

2.  The criteria for a 70 percent evaluation for PTSD have been 
met for the period beginning on July 9, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case,  
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir.  
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule). 

In this case, preadjudication VCAA notice was provided in a May 
2007 letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  The May 2007 letter also advised the Veteran of 
how disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional § 5103(a) 
notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for PTSD.  In Dingess, 
the United States Court of Appeals for Veterans Claims (Court) 
held that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment and personnel records, VA treatment records, private 
treatment records and statements, and lay evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices and by providing written 
argument in support of his claim.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App.  
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1 (2010).  Other 
applicable, general policy considerations are: interpreting  
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he is entitled to an initial disability 
rating in excess of 50 percent for PTSD.  Such disability has 
been rated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective March 29, 2007. 

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 50 percent rating is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and/or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  38 C.F.R. § 4.130,  Diagnostic Code 9411 
(2010). 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as  
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 51 to 60  reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends,  conflicts with peers or co-
workers).  A GAF score of 41 to 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2010). 

Turning to the evidence, private treatment records indicate that 
the Veteran first began seeking treatment for a psychiatric 
disorder in 2007.   In January 2007, the Veteran was diagnosed 
with anxiety and depression, and treated with psychotropic 
medications in attempts to control anger, mood swings, and 
problems with falling and staying asleep.  

A private psychological evaluation was performed in February 2007 
due to the Veteran's depression, anger, and mood swings.  On this 
occasion the Veteran reported that he was being medicated for 
sleeping difficulties, that he had gone through a recent divorce, 
and that he sees spiders.  The examiner noted that the Veteran 
appeared casually dressed with good hygiene, he was alert and 
oriented to person, place, and time, and that he was cooperative 
with logical speech and normal psychomotor activity.  The 
examiner further noted that the Veteran was not experiencing 
hallucinations, with the exception of spiders, nor was he 
experiencing delusions, suicidal ideations or plans, or homicidal 
thoughts or plans.  On this occasion, the Veteran was diagnosed 
with chronic depression and possible bipolar disorder.

A March 2007 private treatment statement noted that the Veteran 
was seen for moderate depression and anxiety and his medications 
were adjusted.  Also, in March 2007, the Veteran presented for 
multiple psychotherapy sessions with a licensed clinical social 
worker.  On those occasions, the Veteran reported the following 
symptoms:  isolation and detachment as evidenced by estrangement 
from his siblings, children, and friends; two divorces; 
suspiciousness and paranoia as evidenced by his belief that his 
two previous wives had a plan to kill him for insurance proceeds, 
and his inability to trust many people; irritability and anger as 
evidenced by his involvement around this time in several brief 
relationships with different women; and severe road rage which 
the Veteran indicates causes him to chase other motorists down to 
confront them.  The Veteran further reported fantasies of getting 
robbed at his place of employment as a mail clerk so he would 
have an excuse to kill someone and be a hero.  

Nonetheless, in March 2007, the social worker indicated that the 
Veteran reported that his sleep was much better and that he was 
no longer having nightmares due to his updated medications.  The 
Veteran further indicated that his depression and anger had 
improved, although both were still present.  The examiner 
reported that the Veteran was alert, oriented, and verbal, and 
diagnosed the Veteran with chronic depression, PTSD, and possible 
bipolar disorder.

In April 2007, the Veteran reported that a recent increase in his 
Depakote medication had improved his anger issues.  However, the 
Veteran indicated feeling depressed because although his second 
divorce was not finalized, his fiancée decided that she no longer 
wished to marry him.  Subsequently, in May 2007, the Veteran 
stated that he was dating another woman, but that he did not 
expect the relationship to turn into anything serious.  The 
Veteran further indicated that his history of two divorces likely 
stemmed from the fact that he married both women before ever 
really getting to know them.  At both individual therapy 
sessions, the Veteran was reported to be alert, verbal, and 
oriented, and was diagnosed with chronic depression and PTSD.

In his June 2007 Notice of Disagreement, the Veteran indicated 
that over the last 43 years he had not slept more than three 
hours per night due to fear of recurring nightmares which leaves 
him feeling exhausted every morning.  The Veteran further 
reiterated that he had gone through two marriages and throughout 
both of them he experienced feelings of paranoia, believing that 
both were plotting to kill him for monetary gain.  The Veteran 
stated that his mental state was always either hypervigilant or 
in a daze.  He indicated that he maintained employment as a 
postal clerk for 31 years, but that he had to retire due to 
severe attendance problems that he attributed to a deep 
depression following his second divorce.  He indicated that he 
experienced constant depression and rage, and that he frequently 
engaged in instances of road rage.  He further reiterated having 
fantasies of being robbed while working for the post office so 
that he could kill someone.

At an August 2007 therapy session, the Veteran indicated that he 
tried to going off of his psychotropic medications, however, upon 
doing so, his mood swings returned and his anger and irritability 
increased to the point that he reported confronting a few men 
with threats in the parking lot of a grocery store when they 
bumped into him with their cart.  The Veteran further indicated 
that he was dating two women at the time, and that he recently 
ended his relationship with a third.  The therapist noted that 
the Veteran was alert, verbal, and oriented, and recommended that 
he continue taking his medications.  

At an October 2007 therapy session, the Veteran indicated that he 
was happier than he had ever been and that he was doing well.  
The Veteran stated that he recently ended relationships with two 
of the women he had been dating, one of which was his ex-fiancée, 
and that he met a third woman whom he felt was his ideal match.  
The Veteran stated that he wanted to wait a year before 
considering marriage and that this new woman assumed the role of 
a caregiver in their relationship, which he appreciated.  

At a January 2008 therapy session, the Veteran indicated that he 
was experiencing increased anger due what he believed to be an 
adverse decision that he received on his disability claim with 
VA.  However, the Veteran further stated that the episodes of 
anger were not as severe as they once were.  It was noted that 
the Veteran and his most recent girlfriend had set a wedding date 
for the spring time. 

At an April 2008 private therapy session, the Veteran indicated 
that he had recently learned that his nine-year-old granddaughter 
was in foster care due to sexual abuse by her father.  The 
Veteran further indicated that he once again attempted to go off 
of his psychotropic medications; however, his wife and family 
insisted that he continue taking them due to his increased anger 
and mood swings.  The Veteran reported having difficulties with 
reactive anger and relationship problems, which he stated had 
never been a problem prior to his military service and traumatic 
experiences he underwent while in Panama.  

At a May 2008 private therapy session, the Veteran indicated that 
he and his girlfriend still planned to be married in one or two 
more months, and that his road rage continued to be a significant 
area of concern.  On this occasion, the Veteran was diagnosed 
with PTSD, and mood and anxiety disorders.  

In May 2008, the Veteran presented for a QTC evaluation and 
examination for PTSD.  On this occasion, the Veteran reported 
that he had been taking psychotropic medications since he was 
diagnosed with PTSD in January 2007.  He indicated that his 
symptoms began in March 1964 while stationed in Panama where he 
was forced to face a near death experience when he was under 
orders to remove a rioting mob by force, while receiving facing 
enemy sniper fire, and under strict orders not to return fire 
against the rioting mob.  Upon his return from Panama, the 
Veteran reported having nightmares at least three hours every 
night, he began having road rage, and he started experiencing 
significant feelings of anger.  Other symptoms that the Veteran 
reported experiencing included:  recurrent and distressing dreams 
of the traumatic events that he experienced while stationed in 
Panama; avoidance of stimuli associated with the trauma he 
experienced; persistent inability to recall important aspects of 
the trauma; persistent feelings of detachment or estrangement 
from others; increased arousal, such as difficulty falling asleep 
and being fearful to go to sleep; panic attacks occurring less 
than once a week; persistent irritability; angry outbursts; 
obsessive rituals severe enough to interfere with activities of 
his daily living; and road rage.  

However, the May 2008 VA examination indicated that the Veteran 
maintained employment for 32 years as a postal worker and that 
while working, his relationships with his superiors and coworkers 
were good.  It was further noted that the Veteran engaged in 
social activities including vocational trade and his 
relationships with others within that activity were described by 
the Veteran as being good.  The examiner noted that the Veteran 
maintained good personal hygiene, appropriate behavior, and the 
Veteran's affect, mood, communications, thought process, and 
abstract thinking were all noted to be within normal limits.  
Moreover, the Veteran was not experiencing any problems with 
impaired judgment at this time, he did not have problems 
understanding complex commands, nor was he experiencing suicidal 
or homicidal ideations or plans, hallucinations, or delusions.  
The Veteran's cognitive function was noted to be oriented to 
person, place, time, and situation, and his short-term and long-
term memory were within normal limits.  The examiner indicated 
that the Veteran's prognosis was stable and that his psychiatric 
symptoms are controlled by continuous medication.  A GAF score of 
70 was assigned.

At a June 2008 private therapy session, the Veteran indicated 
that he was married to his most recent fiancée a few days prior, 
but that he was feeling depressed because he received only a 10 
percent disability rating for his PTSD disability from VA.  

A July 2008 statement of the Veteran indicates that he did not 
have any friends, his children did not speak to him, and the only 
family members that he communicated with were his brother and 
sister-in-law.  The Veteran further reported experiencing 
multiple episodes of rage everyday, and for no reason, he became 
totally angry and wanted to kill everyone in sight.  The Veteran 
stated that he only had one friend and that he ended their 
friendship because he felt like he was being used by the friend.  
The Veteran indicated that he experienced feelings of being alone 
and constant panic, especially in crowds where he further 
experienced feelings of claustrophobia.  The Veteran stated that 
he felt like his new wife would leave him just like his past 
wives did.  The Veteran further indicated experiencing terrible 
nightmares about killing rats, spiders, and people, some who he 
stated deserved it, and others were innocents such as children.  

A July 2008 statement from the Veteran's private therapist, a 
licensed clinical social worker, indicates that the Veteran has 
been seeking treatment for a mood disorder and PTSD since 
February 2007.  The major focuses of the Veteran's treatment have 
been anger management and relationship issues which, according to 
the Veteran, only became prevalent following his military service 
where he witnessed others being killed, and felt that his own 
life was directly endangered.  The therapist further indicated 
that the Veteran's depression had become a barrier to his success 
as a civilian employee.  Specifically, the Veteran indicated that 
he had been written up by supervisors due to bouts of depression 
that have caused him to miss work.  Consequently, the Veteran has 
indicated that he was assigned to the least desirable shift 
during his career at the post office, which caused him to retire 
at the earliest date possible.  The Veteran's therapist further 
indicated that the Veteran had experienced long-term and 
intermittent nightmares concerning military experiences.  The 
Veteran further reported that he would awaken during the night 
wet with perspiration, and that he was frequently fatigued upon 
waking up each morning.  The Veteran's wife, who had attended a 
few therapy sessions with the Veteran, had indicated that he 
talked and sometimes cried out in his sleep, causing him to have 
to sleep elsewhere on occasion.  The therapist stated that it was 
of note that the Veteran's symptoms were reported prior to his 
application for VA disability benefits.  

At an August 2008 private therapy session, the Veteran indicated 
that he was still experiencing vivid dreams, sometimes causing 
him to be non-social afterwards.  He indicated that he and his 
wife were coping with his strong anger responses to relatively 
minor events, and that she was usually able to talk him through 
his anger by remaining calm and reframing his interpretation.  
The Veteran reported that he and his wife stayed home most week 
days, and on weekends they enjoyed attending auctions or spending 
time with his brother and sister-in-law.  The Veteran was 
assessed on this occasion with mood disorder, PTSD, weight gain, 
nightmares and vivid dreams.

A further August 2008 statement from the Veteran's private 
therapist, a licensed clinical social worker, indicated that the 
Veteran had been treated for medication management and individual 
therapy, with the central focus on frequent outbursts of anger 
and difficulty sustaining relationships due to volatility and 
lack of trust.  The therapist noted that the Veteran had been 
estranged from his children for many years and his only 
relationship within his family was with his brother and sister-
and-law, which was only reinitiated following the Veteran's most 
recent divorce when they permitted the Veteran to stay in their 
guest house.  Also, it was noted that the Veteran recently 
resumed some contact with another brother of his.  It was further 
noted that the Veteran had experienced a number of short term 
relationships with many different women, partially due to 
expectations and angry outbursts, and that the Veteran's present 
marriage almost did not occur given an angry outburst of his 
shortly before the wedding was to occur.  The therapist indicated 
that the Veteran's current wife exerted a great amount of effort 
to help the Veteran talk through his episodes of anger; however, 
it was further noted that the relationship was likely in jeopardy 
unless the Veteran learned to better control his volatile moods.  
Socially, it was noted that the Veteran did not have any friends 
outside of his limited family contacts and that his dog and other 
animals had provided a primary source of support throughout the 
Veteran's adult life when his relationships with people had 
failed.  The Veteran's long standing belief that he could 
interpret and verbalize the thoughts and feelings of animals was 
further noted.  The therapist again noted that the Veteran and 
his wife both had reported frequent nightmares where the Veteran 
cried out in his sleep and that the content of such nightmares 
was related to people being murdered.  

On July 9, 2009, the Veteran underwent a further VA PTSD 
evaluation and examination.  On this occasion it was noted that 
the Veteran was retired as of 1998 due to a combination of his 
eligibility by age and duration of work, as well as medical 
issues such as hypertension and psychiatric problems with PTSD 
and anger.  Additionally, it was noted that the Veteran had been 
undergoing anti-manic and anti-depressant treatments, and that he 
was taking medications to help control the following PTSD 
symptoms:  short duration of sleep, which the Veteran further 
indicated had improved with the use of medication; however, his 
sleep continued to be restless and marked by recurrent nightmares 
on a constant basis; short and frequent relationships with 
different women marked with paranoia that his significant other 
would leave him given his history of two failed marriages; 
estrangement from his three children; a lack of friends and 
social contacts; isolation and detachment, which the examiner 
noted was likely due to his inability to control his anger and 
outbursts; persistent avoidance of stimuli associated with the 
traumatic events he experienced in-service; persistent symptoms 
of increased arousal; road rage; intrusive memories and 
flashback-like experiences; mood swings; inappropriate behavior 
as evidenced by his verbal aggressiveness with strangers on the 
streets by threatening and taunting them to engage in a physical 
altercation with him, despite his own knowledge of his increasing 
age and decreased strength; deficiencies in judgment and 
thinking; hypervigilance; reduced concentration; difficulty 
feeling love, warmth, and joy; non-persistent audio 
hallucinations of animal speaking to him; sporadic problems with 
short and long term memory, however, the Veteran reported that 
most of the time his memory was good; and homicidal and suicidal 
thoughts, specifically, fleeting thoughts of wanting to harm 
himself and others, but without a specific plan or intent to do 
so.  

However, it was also noted at the July 2009 VA PTSD examination 
that despite experiencing the PTSD symptoms mentioned above, the 
Veteran had been married to his present wife for over one year, 
he had successfully maintained employment at the post office for 
32 years immediately preceding retirement, he and his wife had 
made friends with a couple in the new community they had recently 
moved to, the Veteran recently began opening up communications 
with another brother of his, and the Veteran finds enjoyment in 
playing bingo two nights a week and selling antiques on eBay.  
Significantly, it was also noted that the Veteran was not 
experiencing the following symptoms of PTSD:  difficulty managing 
financial affairs; obsessive rituals that interfere with routine 
activities; speech that is intermittently illogical, obscure, or 
irrelevant; neglect of personal appearance or hygiene; periods of 
violence; gross impairment of thought processes or communication; 
persistent delusions or hallucinations; persistent danger of 
hurting himself or others; intermittent inability to perform 
activities of daily living; disorientation to place or time; 
memory loss for names of close relatives, own occupation, or own 
name; or occupational and functional impairment due to PTSD signs 
and symptoms, 

At the July 2009 VA PTSD examination, the examiner concluded that 
the Veteran's PTSD symptoms were of a moderate to severe nature 
verging upon severe impairment in social and occupational 
functioning and/or moderate verging upon severe psychiatric 
symptoms, and he was assessed with a GAF score of 53.  The 
examiner confirmed that the Veteran "endorsed suicidal ideation 
without intent or plan at the present time."  However, the 
examiner confirmed that there was not total occupational and 
social impairment due to PTSD signs and symptoms.  

In considering the above evidence, the Board finds no indication 
from the period from March 29, 2007 until July 9, 2009 that any 
of the symptoms warranting a 70 percent evaluation were present.  
Notably, the Veteran consistently denied suicidal ideation, did 
not exhibit social or occupational impairment to the severe 
degree contemplated by a 70 percent evaluation, and otherwise did 
not demonstrate the other symptoms enumerated in the criteria for 
a 70 percent evaluation, as described above.  

The July 9, 2009 VA examination report, however, reflects a 
worsening disability picture.  First and foremost, the Veteran 
did confirm suicidal ideation at that time, and suicidal 
ideation is one of the very significant symptoms listed in the 
criteria for a 70 percent evaluation.  Moreover, while the 
examiner assigned a GAF score of 53, signifying moderate 
symptoms, the remaining discussion in the examination report 
strongly suggests a more severe disability picture in terms of 
both social and occupational functioning.  For these reasons, the 
Board finds that the criteria for a 70 percent evaluation have 
been met as of July 9, 2009, and a staged rating pursuant to 
Fenderson is appropriate in this case.

The Board must stress that findings from the July 9, 2009 VA 
examination do not support a 100 percent evaluation.  Notably, 
the examiner found that the Veteran, who is retired, did not have 
a disability picture manifested by total social and occupational 
impairment due to PTSD.  The remaining symptoms warranting a 100 
percent evaluation, enumerated above, also have not been shown.  
Rather, it is the 70 percent evaluation that is warranted as of 
July 9, 2009.

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337,  
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet.  
App. 111, 115 (2008).  

Finally, the Board is aware of the recent decision of the Court 
in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
this case, the Court found that a claim for a total disability 
rating based upon unemployability (TDIU) was part of the 
determination of an underlying increased rating claim and cited 
to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the 
notion that a TDIU claim is raised once a Veteran submits 
evidence of a medical disability; makes a claim for the highest 
rating possible; and submits evidence of unemployability.  See 38 
C.F.R. § 3.155(a).  In the present case, a TDIU claim was denied 
in the appealed June 2007 rating decision, but the Veteran did 
not appeal that denial.  This matter is accordingly not before 
the Board at the present time.

Overall, the evidence does not support an initial disability 
rating in excess of 50 percent for PTSD for the period from March 
29, 2007 until July 9, 2009 but does support a 70 percent 
evaluation beginning on July 9, 2009.  This determination 
represents a partial grant and a partial denial of the Veteran's 
claim.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied for the period from March 29, 2007 
until July 9, 2009.

Entitlement to a 70 percent evaluation for PTSD is granted for 
the period beginning on July 9, 2009, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


